DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amanda Hill on 1/5/2022.

The application has been amended as follows: 
Claim 1, lines 17-18: …”and the first bearing area height and the second bearing area height are the same.”

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the subject matter of the independent claim could not be found and was not suggested by the prior art of record.  The subject matter not found is a syringe including a piston comprising a docking system providing with a housing that comprises a flange, the flange comprising a first bearing area and a second bearing area configured to be in contact with first and second tabs on the needle casing, the first bearing area and the second bearing area being dissymmetrical relative to the longitudinal axis, wherein a bearing surface of the first bearing area and a bearing surface of the second bearing area extend toward each other at a same height level along the longitudinal axis, and wherein the first bearing area defines a top surface and a bottom surface  having a first bearing area height defined there between and the second bearing area defines a tip surface and a bottom surface having a second bearing area height defined there between and the first bearing height and the second bearing area height are the same, in combination with the features of the invention, substantially as claimed.
The prior art provides a wide variety of mechanisms to cant or tilt a needle after retraction into the syringe barrel, however the particular mechanism described by claim 1 cannot be found and was not suggested by the prior art of record.  Chen (US 5,328,475) teaches a mechanism having inwardly projecting bearing surfaces that are dissymmetrical and extend inwardly at the same height, however the bearing area heights are not the same.  See fig. 5 inserted below.  It is noted that Chen teaches the bearing area on the needle casing rather than 

    PNG
    media_image1.png
    338
    236
    media_image1.png
    Greyscale

Chen (US 5,575,774) also teaches a needle casing having bearing area extending inwardly wherein the first bearing area height is the same as the second bearing area height, however, the bearing areas do not project toward each other at the same height.  A modification to meet the claim language would result in the device not operating as desired to cant the needle after retraction.  See fig. 1 included below.

    PNG
    media_image2.png
    743
    371
    media_image2.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783